DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the impedance matching component” recited in claim 10, line 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: the impedance matching circuit 190.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Para [0078], line 2-3, line 7: “feed line 172” should read “feed line 170”.
Para [0079], line 6: “the feel line 170” should read “the feed line 170”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the laterally extending conductive structure” in lines 7, 8-9 and 14-15. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant means “the first laterally extending conductive structure”, “the second laterally extending conductive structure” previously recited in claim 1 or something different. For the purpose of examination, Examiner interprets the term recited in lines 7, 8-9 as “the first laterally extending conductive structure”, the term recited in lines 14-15 as “the second laterally extending conductive structure”.
Claims 2-9 inherit the indefiniteness of claim 1 and subsequently rejected. 

Claim 3 recites the limitation “the first laterally extending structure” in lines 1-2 and 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant means “the first laterally extending conductive structure” previously recited in claim 1 or something different. For the purpose of examination, Examiner interprets it as “the first laterally extending conductive structure”.
Claims 4-5 inherit the indefiniteness of claim 3 and subsequently rejected. 

Claim 6 recites the limitation “the first laterally extending structure” in lines 2 and 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant means “the first laterally extending conductive structure” previously recited in claim 1 or something different. For the purpose of examination, Examiner interprets it as “the first laterally extending conductive structure”.
Claims 7-9 inherit the indefiniteness of claims 6 and subsequently rejected. 

Claim 18 recites the limitation “the conductive structure” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant means “the substantially T-shaped conductive structure” previously recited in claim 17 or something different. For the purpose of examination, Examiner interprets it as “the substantially T-shaped conductive structure”.
Claims 19-20 inherit the indefiniteness of claims 18 and subsequently rejected.

Claim 19 recites the limitation “the first laterally extending conductive structure” in line 1. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the applicant means “the laterally extending portion” recited in claim 1 or something different. For the purpose of examination, Examiner interprets it as “the laterally extending portion”.
Claim 20 inherits the indefiniteness of claims 19 and subsequently rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wong et al, US Pub. No. 20030132883A1 (hereinafter Wong).
Regarding claim 1, as best understood, Wong discloses an antenna structure, comprising:
a substrate comprising a first major face, a second major face, and a side face (fig. 2 below: substrate 30 comprises first major face, second major face and a side face), the first major face comprising:
a first laterally extending conductive structure extending along a first edge of the first major face of the substrate (Para [0028], line 8-9: the metallic patch 10 enclosing four surfaces of the substrate 30, it is implied that all the segments of patch 10 are conductive and first laterally extending conductive structure extending along the first edge, see Fig. 3 below); and
a pronged conductive structure comprising a first prong extending from a portion of the first laterally extending conductive structure towards a first corner of the first major face of the substrate opposite the first edge and a second prong extending from a portion of the first laterally extending conductive structure towards a second corner of the first major face of the substrate opposite the first edge (Fig. 3 below: pronged conductive structure comprises first prong extending from the laterally conductive structure towards the first corner and a second prong extending from the laterally conductive structure towards the second corner);
the second major face comprising:
a second laterally extending conductive structure extending along a first edge of the second major face of the substrate (Fig. 3 below: a second laterally extending conductive structure extending along a first edge); and
a longitudinally extending conductive structure extending between the second laterally extending conductive structure towards a second edge of the second major face of the substrate opposite the first edge (fig. 3 below: a longitudinally extending conductive structure extending between the lateral conductive structure toward a second edge); and
a conductive structure aligned with the longitudinally extending conductive structure of the second major face, the conductive structure placing the conductive structures on the first major face in electrical communication with the conductive structures on the second major face (Fig. 3 below: a conductive structure on the side face connecting the conductive structures on the first major face with the conductive structures on the second major face).

[AltContent: arrow][AltContent: textbox (First major surface)]

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Side surface)][AltContent: textbox (Second major surface)]
    PNG
    media_image1.png
    207
    455
    media_image1.png
    Greyscale





[AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd corner)][AltContent: textbox (1st corner)][AltContent: textbox (First major surface)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Pronged conductive structure)][AltContent: textbox (First laterally extending
conductive structure)][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    319
    402
    media_image2.png
    Greyscale



[AltContent: textbox (Longitudinally extending
conductive structure)]
[AltContent: arrow][AltContent: textbox (Second laterally extending
conductive structure)]
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second major surface)]
    PNG
    media_image3.png
    320
    391
    media_image3.png
    Greyscale



[AltContent: textbox (Conductive structure aligned with the longitudinally extending conductive structure of the 2nd major face and connecting the conductive structures on the 1st major face with the conductive structures on the 2nd major face)]
[AltContent: arrow]

    PNG
    media_image4.png
    328
    391
    media_image4.png
    Greyscale


Regarding claim 2, as best understood, Wong further discloses the first laterally extending conductive structure is asymmetrically aligned relative to the pronged conductive structure (fig. 1 below: the first laterally extending conductive structure is asymmetrically aligned relative to the pronged conductive structure).
[AltContent: connector][AltContent: textbox (First laterally extending
conductive structure)][AltContent: textbox (Pronged conductive structure)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    549
    367
    media_image5.png
    Greyscale

[AltContent: textbox (First portion)]Regarding claim 3, as best understood, Wong further discloses a first portion of the first laterally extending conductive structure extending from a first side of the pronged conductive structure is longer than a second portion of the first laterally extending structure extending from a second side of the pronged conductive structure (Fig. 1 & 4 below).



[AltContent: textbox (Second side)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First portion)][AltContent: textbox (Second portion)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (First side)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    549
    367
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    673
    577
    media_image6.png
    Greyscale

Regarding claim 5, as best understood, Wong further discloses the pronged conductive structure comprises a substantially U-shaped structure (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 and 3 above, and further in view of Huang et al, US Pub. 20100231464A1.
Regarding claim 4, as best understood, Wong does not disclose the pronged conductive structure comprises a substantially V-shaped structure.
Huang discloses the pronged conductive structure comprises a substantially V-shaped structure (Fig. 11, Para [0093], line 7-10: the antenna element can be U-shaped or V-shaped).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the V-shaped structure as taught in Huang to the antenna structure as taught in Wong for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals. 
	Regarding claim 6, as best understood, Wong does not disclose a width of the first prong increases with increased distance from the first laterally extending conductive structure, and wherein a width of the second prong increases with increased distance from the first laterally extending conductive structure.
	Huang discloses a width of the first prong increases with increased distance from the first laterally extending conductive structure, and wherein a width of the second prong increases with increased distance from the first laterally extending conductive structure (fig. 7).
	It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the increasing width of the prongs as taught in Huang to the antenna structure as taught in Wong for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
[AltContent: textbox (First laterally extending conductive structure )][AltContent: arrow][AltContent: textbox (First and second prongs)][AltContent: arrow][AltContent: arrow][AltContent: connector]
    PNG
    media_image7.png
    875
    684
    media_image7.png
    Greyscale


Regarding claim 7, as best understood, Wong does not disclose the first laterally extending conductive structure extends along only a portion of the first edge of the first major face of the substrate.
	Huang discloses the first laterally extending conductive structure extends along only a portion of the first edge of the first major face of the substrate (Fig. 14: first laterally extending conductive structure extends along only a portion of the first edge of the top surface).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the laterally extending conductive structure extending along only a portion of the first edge as taught in Huang to the antenna structure as taught in Wong for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
[AltContent: arrow][AltContent: textbox (First edge)][AltContent: connector][AltContent: arrow][AltContent: textbox (First laterally extending conductive structure )]
    PNG
    media_image8.png
    855
    829
    media_image8.png
    Greyscale


Regarding claim 8, as best understood, although Wong does not disclose the first major surface and the second major surface have dimensions of roughly 10 mm by 20 mm, Wong discloses the dimension of the first and second major face is 10 mm by 12 mm (see para [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the dimension of the first and second major face of the antenna structure as taught in Wong and Huang, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to fit the substrate in a space available inside the device.

Regarding claim 9, as best understood, although Wong does not disclose the side surface has dimensions of roughly 3 mm by 20 mm, Wong discloses the side surface has dimension of 3 mm by 10 mm (See para [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the dimension of the side face of the antenna structure as taught in Wong and Huang, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to fit the substrate in a space available inside the device.

Claims 10-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Huang and Shinichi, JP H09139621A.
Regarding claim 10, Wong discloses an antenna assembly comprising:
a printed circuit board comprising (Para [0030], line 7-8: substrate 20 is in form of a printed circuit board):
a feed line (Fig. 1, Para [0030], line 1-4: microstrip line 40);
a ground plane (Fig. 3, para [0030], line 1-4: ground plane 24 ); and
a surface mount antenna mounted to the printed circuit board (Fig. 1: surface mount antenna 1 mounted on the printed circuit board 20, see para [0027]), the surface mount antenna comprising:
a substrate (fig. 2 above: substrate 30);
a conductive structure on a first major surface of the substrate distal the printed circuit board (Fig. 3 above: the conductive structure on the top surface, distal the PCB 20), the conductive structure comprising:
a laterally extending portion extending along a first edge of the first major surface proximal the feed line (fig. 1 and 3 above: the laterally extending portion extending along the first edge proximal the feed line 40);
a first prong extending away from the laterally extending portion at a first angle to the laterally extending portion (Fig. 3 above: the first prong extending away from the laterally extending portion at a first angle); and
a second prong extending away from the laterally extending portion at a second angle to the laterally extending portion (Fig. 3 above: a second prong extending away from the laterally extending portion at a second angle).
Wong does not disclose an impedance matching component in electrical communication between the feed line and the ground plane.
Shinichi discloses an impedance matching component in electrical communication between the feed line and the ground plane (Fig. 1: impedance matching circuit 10 connects the feed line 9 and the ground plane 2).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the impedance matching component as taught in Shinichi to the antenna assembly as taught in Wong for the purpose of matching the impedance between the antenna and the receiving circuit (Shinichi, page 4, para 2).
Wong and Shinichi do not disclose the first angle and the second angle are oblique angles.
Huang discloses the first angle and the second angle are oblique angles (Fig. 14 below: the prongs extending away from the laterally extending at an oblique angles).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the oblique angle as taught in Huang to the antenna assembly as taught in Wong and Shinichi for the purpose of changing the radiation characteristics of the antenna because different antenna shapes will generate different pattern and direction of radiating signals.

[AltContent: textbox (Oblique angle)][AltContent: arrow][AltContent: arrow][AltContent: arc][AltContent: arc][AltContent: connector][AltContent: textbox (Oblique angle)]
    PNG
    media_image8.png
    855
    829
    media_image8.png
    Greyscale

	
Regarding claim 11, Wong does not disclose the pronged conductive structure comprises a substantially V-shaped structure.
Huang discloses the pronged conductive structure comprises a substantially V-shaped structure (Fig. 11, Para [0093], line 7-10: the antenna element can be U-shaped or V-shaped).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the V-shaped structure as taught in Huang to the antenna structure as taught in Wong for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
Regarding claim 12, Wong further discloses the first laterally extending conductive structure is asymmetrically aligned relative to the pronged conductive structure (fig. 1).
Regarding claim 13, Wong further discloses the pronged conductive structure comprises a substantially U-shaped structure (Fig. 1).
Regarding claim 15, although Wong does not disclose the printed circuit board has a length of between 30 mm and 65 mm, Wong discloses the length of printed circuit board is 100mm (see para [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the length of the printed circuit board of the antenna assembly as taught in Wong, Shinichi and Huang, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to fit the circuit board in a space available inside a device.
	Regarding claim 16, although Wong does not disclose the printed circuit board has a length of between 40 and 45 mm, Wong discloses the length of printed circuit board is 100mm (see para [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the length of the printed circuit board of the antenna assembly as taught in Wong, Shinichi and Huang, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to fit the circuit board in a space available inside a device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wong, Shinichi and Huang as applied to claim 10 above, and further in view of He et al, US Pub. No. 20110309993A1 (hereinafter He).
Regarding claim 14, Wong, Shinichi and Huang do not disclose the printed circuit board comprises a ground layer on a side of the printed circuit board opposite the ground plane, and a plurality of vias extending through the printed circuit board and electrically connecting the ground plane to the ground layer.
He discloses the printed circuit board comprises a ground layer on a side of the printed circuit board opposite the ground plane, and a plurality of vias extending through the printed circuit board and electrically connecting the ground plane to the ground layer (Fig. 1, Para [0030]: PCB substrate 14 includes ground plane 32 on the top surface 18 and a ground plane 33 on the bottom surface 20 and plurality of vias 34 extending between the bottom surface 20 and the top surface 18 and electrically connecting ground planes 32 and 33).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the ground layer and a plurality of vias to connect the ground plane and the ground layer as taught in He to the antenna assembly as taught in Wong, Shinichi and Huang for the purpose of reducing noise and referencing all the electronic components mounted on the top and bottom layers of the circuit board to a common ground (He, Para [0030]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wong, Shinichi and Huang as applied to claim 10 above, and further in view of Wen et al, US Pub. No. 20090051597A1 (hereinafter Wen).
Regarding claim 17, Wong, Shinichi and Huang do not disclose the surface mount antenna comprises a substantially T-shaped conductive structure on a second major surface of the surface mount antenna proximate the printed circuit board.
Wen discloses the surface mount antenna comprises a substantially T-shaped conductive structure on a second major surface of the surface mount antenna proximate the printed circuit board (Fig 2-4, para [0031]: the T-shaped conductive structure 92 and 96 are formed at the bottom surface 68 close to the circuit board 106).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the T-shaped structure as taught in Wen to the antenna structure as taught in Wong, Shinichi and Huang for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
	Regarding claim 18, as best understood, Wong further discloses the surface mount antenna comprises a conductive structure on a side surface of the surface mount antenna, the conductive structure on the side surface placing the conductive structure on the first major surface in electrical communication with the conductive structure on the second major surface (Fig. 3 below: the conductive structure on a side surface electrically connects the conductive structure on the top surface with the conductive structure on the bottom surface).

    PNG
    media_image4.png
    328
    391
    media_image4.png
    Greyscale

	Wong does not disclose the conductive structure on the second major surface is substantially T-shaped.
Wen discloses the conductive structure on the second major surface is substantially T-shaped (Fig 2-4, para [0031]: the T-shaped conductive structure 92 and 96 are formed at the bottom surface 68).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the T-shaped structure as taught in Wen to the antenna structure as taught in Wong, Shinichi and Huang for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
Regarding claim 19, as best understood, Wong, Shinichi and He do not disclose the laterally extending portion extends along only a portion of the first edge of the first major face of the substrate.
	Huang discloses the laterally extending portion extends along only a portion of the first edge of the first major face of the substrate (Fig. 14: first laterally extending conductive structure extends along only a portion of the first edge of the top surface).
It would have been obvious to one of ordinary skill in the art at the time of effective filling of invention to include the laterally extending portion extending along only a portion of the first edge as taught in Huang to the antenna structure as taught in Wong, Shinichi and He for the purpose of achieving desired radiation characteristics because different antenna shapes will generate different pattern and direction of radiating signals.
Regarding claim 20, as best understood, although Wong does not disclose the substrate has dimensions of roughly 20 mm x 10 mm x 3 mm, Wong discloses the substrate has dimension of 12 mm x 10 mm x 3 mm (see para [0032]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the dimensions of the substrate of the antenna structure as taught in Wong, Shinichi, Huang and He, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The motivation stems from the need to fit the substrate in a space available inside a device.

Citation of Pertinent Art
Danny et al, US Pub. No. 20130256850A1 – printed circuit board comprising vias and ground planes 
Tsubaki et al, US Patent No. 6323811B1 – surface-mount antenna with a T-shaped conductive portion
Eleazar, WO2014058926A1 – ultra-wideband antenna with conductive structures disposing on multiple surfaces
Qinjiang et al, EP 2395602A1 – antenna with conductive structures disposing on multiple surfaces 
Krupa et al, US Pub. No. 20100013732A1 – compact multiband antenna with conductive structures disposing on multiple surfaces

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH N HO whose telephone number is (571)272-4657. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/ANH N HO/Examiner, Art Unit 2845